Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/16/2022  has been entered.  No claims have been amended, added or cancelled.  Claims 1-12 are still pending in this application, with claims 1, 6, 11 and 12 being independent. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 05/16/2022, with respect to the Double Patenting rejection(s) of claim(s) 1-12 have been fully considered and are persuasive. A Terminal Disclaimer has been filed and considered proper.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of:
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2021/0167930) in view of Son (US 2019/0199503).

Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,966,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2021/0167930; hereinafter Jeon) in view of Son (US 2019/0199503; hereinafter Son).  Note: Subject matter relied upon the rejection using the Jeon reference is fully-supported the provisional application 62/577,542 and therefore, benefits from the earlier filing date of the provisional applciaiton.
Regarding claim 1, Jeon shows a method (Figure 30 shows a method for managing BWP inactivity timer.) for managing a timer associated with an active downlink (DL) bandwidth part (BWP) by a user equipment (UE) in a wireless communication, the method comprising:
based on the active DL BWP being switched to a DL BWP which is not a default DL BWP, starting the timer associated with the active DL BWP (Figure 30; Par. 0337, 0345; noted the timer may be triggered when UE receives a DCI to switch its active DL BWP from the default BWP to another. For example, the timer may be reset when a UE receives a DCI to schedule PDSCH(s) in the BWP other than the default BWP.), 
wherein, based on a packet being transmitted to a network on uplink (UL) semi-persistent scheduling (SPS) resources related to the active DL BWP, the timer associated with the active DL BWP is restarted (Figure 30; Par. 0336-0337, 0466, 0547; noted the wireless device may restart a BWP inactivity timer of a downlink BWP at a time based on at least one of periodic radio resources of the activated configured grant. For example, the wireless device may transmit one or more UL data packet via the at least one of periodic radio resources (i.e. SPS resources) of the activated configured grant.).
Jeon shows all of the elements including the transmission of the packet, as discussed above.  Jeon does not specifically show that the packet is a MAC PDU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Son.  Specifically, Son shows MAC PDU transmissions (Par. 0044).
In view of the above, having the system of Jeon, then given the well-established teaching of Son, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Son, in order to provide motivation for facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacings (Par. 0007 of Son).
Regarding claim 2, modified Jeon shows receiving UL SPS resource configuration via a radio resource control (RRC) signal from the network (Jeon: Par. 0439; noted the type 1 configured uplink grant may be re-configured using RRC dedicated signaling when the BWP is switched. In an example, when a new BWP is activated, the type 1 configured uplink grant may be re-configured using dedicated RRC signaling; and 
configuring the UL SPS resources on UL BWP paired with the active DL BWP based on the UL SPS resource configuration (Jeon: Par. 0458; noted the wireless device may restart a BWP inactivity timer when the wireless device receives (and/or decodes) a DCI to schedule PDSCH(s) in its active BWP (e.g., its active DL BWP, and/or UL/DL BWP pair).).
Regarding claim 3, modified Jeon shows wherein the UL SPS resource configuration includes at least one of a UL SPS resource interval (Jeon: Figure 30; Par. 0547; noted the configuration parameters of the configured grant (Type 1 and/or Type 2) may indicate periodic radio resource allocation (e.g., as shown in FIG. 30) with a periodicity.).
Regarding claim 4, modified Jeon shows based on the timer associated with the active DL BWP expiring, switching the active DL BWP to the default DL BWP (Jeon: Par. 0456; noted when the BWP inactivity timer expires, an active BWP (e.g., an active DL BWP) may switched to a default BWP (e.g., a default DL BWP).).
Regarding claim 5, modified Jeon shows wherein, based on a MAC PDU (as taught by Son above) being received from the network on downlink (DL) SPS resources related to the active DL BWP, the timer associated with the active DL BWP is restarted (Jeon: Par. 0485; noted the UE may restart the BWP inactivity timer in response to receiving the one or more signals.). 
Regarding claim 6, Jeon shows a user equipment (UE) (Figures 4 and 30 shows a wireless device.) in a wireless communication system, the UE comprising: 
at least one transceiver (Figure 4 noted communication interface.); 
at least one processor (Figure 4; noted processor); and 
at least one computer memory operably connectable to the at least one processor and storing instructions (Figure 4; noted instructions stored in memory and executed by the processor to perform the disclosed method.) that, when executed, cause the at least one processor to perform operations comprising: 
based on the active DL BWP being switched to a DL BWP which is not a default DL BWP, starting the timer associated with the active DL BWP (Figure 30; Par. 0337, 0345; noted the timer may be triggered when UE receives a DCI to switch its active DL BWP from the default BWP to another. For example, the timer may be reset when a UE receives a DCI to schedule PDSCH(s) in the BWP other than the default BWP.), 
wherein, based on a packet being transmitted to a network on uplink (UL) semi-persistent scheduling (SPS) resources related to the active DL BWP, the timer associated with the active DL BWP is restarted (Figure 30; Par. 0336-0337, 0466, 0547; noted the wireless device may restart a BWP inactivity timer of a downlink BWP at a time based on at least one of periodic radio resources of the activated configured grant. For example, the wireless device may transmit one or more UL data packet via the at least one of periodic radio resources (i.e. SPS resources) of the activated configured grant.).
Jeon shows all of the elements including the transmission of the packet, as discussed above.  Jeon does not specifically show that the packet is a MAC PDU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Son.  Specifically, Son shows MAC PDU transmissions (Par. 0044).
In view of the above, having the system of Jeon, then given the well-established teaching of Son, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Son, in order to provide motivation for facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacings (Par. 0007 of Son).
	Regarding claims 7, 8, 9 and 10, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4 and 5, respectively.
Regarding claim 11, Jeon shows an apparatus for a user equipment (UE) (Figures 4 and 30 shows a wireless device), the apparatus comprising: 
at least one processor (Figure 4; noted processor); and 
at least one computer memory operably connectable to the at least one processor and storing instructions (Figure 4; noted instructions stored in memory and executed by the processor to perform the disclosed method.) that, when executed, cause the at least one processor to perform operations comprising: 
based on the active DL BWP being switched to a DL BWP which is not a default DL BWP, starting the timer associated with the active DL BWP (Figure 30; Par. 0337, 0345; noted the timer may be triggered when UE receives a DCI to switch its active DL BWP from the default BWP to another. For example, the timer may be reset when a UE receives a DCI to schedule PDSCH(s) in the BWP other than the default BWP.), 
wherein, based on a packet being transmitted to a network on uplink (UL) semi-persistent scheduling (SPS) resources related to the active DL BWP, the timer associated with the active DL BWP is restarted (Figure 30; Par. 0336-0337, 0466, 0547; noted the wireless device may restart a BWP inactivity timer of a downlink BWP at a time based on at least one of periodic radio resources of the activated configured grant. For example, the wireless device may transmit one or more UL data packet via the at least one of periodic radio resources (i.e. SPS resources) of the activated configured grant.).
Jeon shows all of the elements including the transmission of the packet, as discussed above.  Jeon does not specifically show that the packet is a MAC PDU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Son.  Specifically, Son shows MAC PDU transmissions (Par. 0044).
In view of the above, having the system of Jeon, then given the well-established teaching of Son, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Son, in order to provide motivation for facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacings (Par. 0007 of Son).
Regarding claim 12, Jeon shows a non-transitory computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations for a user equipment (UE) (Figure 4; noted wireless device includes instructions stored in memory and executed by the processor to perform the disclosed method.), the operations comprising: 
based on the active DL BWP being switched to a DL BWP which is not a default DL BWP, starting the timer associated with the active DL BWP (Figure 30; Par. 0337, 0345; noted the timer may be triggered when UE receives a DCI to switch its active DL BWP from the default BWP to another. For example, the timer may be reset when a UE receives a DCI to schedule PDSCH(s) in the BWP other than the default BWP.), 
wherein, based on a packet being transmitted to a network on uplink (UL) semi-persistent scheduling (SPS) resources related to the active DL BWP, the timer associated with the active DL BWP is restarted (Figure 30; Par. 0336-0337, 0466, 0547; noted the wireless device may restart a BWP inactivity timer of a downlink BWP at a time based on at least one of periodic radio resources of the activated configured grant. For example, the wireless device may transmit one or more UL data packet via the at least one of periodic radio resources (i.e. SPS resources) of the activated configured grant.).
Jeon shows all of the elements including the transmission of the packet, as discussed above.  Jeon does not specifically show that the packet is a MAC PDU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Son.  Specifically, Son shows MAC PDU transmissions (Par. 0044).
In view of the above, having the system of Jeon, then given the well-established teaching of Son, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jeon as taught by Son, in order to provide motivation for facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacings (Par. 0007 of Son).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190132793 A1 -  relates to wireless communication networks, and more particularly, to a method and apparatus for improving power consumption for an activated cell in a wireless communication system.
US 20190103953 A1 - relate generally to wireless communication, and, more particularly, to methods and apparatus for efficient bandwidth adaptation for wideband carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413